DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (U.S. 10,800,585).  Tsuchiya et al. teaches a cap 1 comprising a cap body 2 including a top plate portion 5, and a skirt portion 6 integrally provided with the top plate portion 5 through a curved corner portion at 14 having an annular shape, wherein the cap body 2 is screwed to a mouth portion of a can container (via threads shown in figures 1 and 8), and a disk-shaped sealing member 20, 21 including a sliding layer 20 which is provided separately from the cap body to face the top plate portion 5, includes a protrusion portion (at 23 in figure 7) formed on an outer peripheral side of a portion opposed to the mouth portion when the cap body is screwed with the can container (figure 8) and gradually decreasing in thickness toward an outer peripheral edge (figure 7), and slides on the top plate portion, and a sealing layer 21 which is integrally provided with the sliding layer and seals the mouth portion.

Regarding claim 2, an outer peripheral side (at 25; figure 9) of the sealing layer 21 than a portion opposed to the mouth portion is thinner than a thickness of the portion opposed to the mouth portion (at 24; figure 9).

Regarding claim 3, the sliding layer 20 includes a flat plate portion (figure 8) formed in a flat plate shape from a center to the outer peripheral side of the portion opposed to the mouth portion, a curved surface portion gradually decreasing in thickness from the outer peripheral side of the portion opposed to the mouth portion toward the outer peripheral edge (at 23 in figure 8; see also figure 9), and the protrusion portion formed at the outer peripheral edge of a main surface of the curved surface portion on a side of the sealing layer and inclined with respect to an axial direction of the flat plate portion and a surface direction of a main surface of the flat plate portion (figure 8; see also figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. 10,800,585) in view of Parrinello (U.S. 2004/0060894. Regarding claim 4, Tsuchiya et al. teaches a mold (figures 5 and 6) comprising a first upper mold 42, 43, 44 which has an outer diameter equal to an inner diameter of the skirt portion or capable of preventing inflow of a resin material, includes a flat chamfered portion 44b at a ridge portion between an end surface and an outer peripheral surface, and molds a sliding layer 20 of a sealing member provided separately from the cap body (figure 5B), and a second upper mold 52, 53, 54 which is capable of preventing inflow of a resin material, includes an end surface facing the lower mold, and molds a sealing layer 21 of the sealing member (figure 6B).
 	Tsuchiya et al. discloses the claimed invention except for the lower mold.  Parrinello teaches that it is known to form a closure shell using a lower mold (see element 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mold of Tsuchiya et al. with a lower mold, as taught by Parrinello, in order to give the shape to the shell of the closure in a known manner.
Further regarding claim 4, the modified mold of Tsuchiya et al. has a lower mold (taught by  Parrinello) including a recess formed in a same shape as an outer shape of a top plate portion of a molded product constituting a cap body formed with the top plate portion and a skirt portion integrally provided with the top plate portion through a curved corner portion having an annular shape and an outer shape of at least a part of the corner portion (as shown in Parrinello).

Regarding claim 5, the chamfered portion at 44b is provided in the first upper mold to face an outer peripheral side of the top plate portion than a portion opposed to a mouth portion of a can container when the cap body is screwed with the can container (figure 5B).

Regarding claim 6, a depth of the recess is equal to a sum of a thickness of the top plate portion and a thickness of the sealing member (figure 5C).

Regarding claim 7, Tsuchiya et al. teaches a manufacturing method of a cap, comprising the molded product constituting a cap body 2 formed with a top plate portion 5 and a skirt portion 6 integrally provided with the top plate portion 5 through a curved corner portion at 14 having an annular shape, supplying a first resin material 46 to the top plate portion 2, molding the first resin material by a first upper mold 42, 43, 44 having an outer diameter equal to an inner diameter of the skirt portion at 44 and including a flat chamfered portion 44b at a ridge portion between an end surface and an outer peripheral surface to form a sliding layer 20 of a sealing member provided separately from the cap body, supplying a second resin material 47 to the sliding layer 20, and molding the second resin material 47 by a second upper mold 52, 53, 54 having an outer diameter equal to the inner diameter of the skirt portion and including an end surface 54b facing the lower mold to form a sealing layer 21 on the sliding layer.
Tsuchiya et al. discloses the claimed invention except for the step of arranging a molded product in a recess of a lower mold.  Parrinello teaches that it is known to form a closure shell using a lower mold (see element 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Tsuchiya et al. with the step of arranging a molded product in a recess of a lower mold, as taught by Parrinello, in order to give the shape to the shell of the closure in a known manner.
Further regarding claim 7, the modified mold of Tsuchiya et al. has a lower mold (taught by  Parrinello) including a recess formed in a same shape as an outer shape of a top plate portion of a molded product constituting a cap body formed with the top plate portion and a skirt portion integrally provided with the top plate portion through a curved corner portion having an annular shape and an outer shape of at least a part of the corner portion (as shown in Parrinello).

Regarding claim 8, the chamfered portion 44b is provided in the first upper mold to face an outer peripheral side of the top plate portion 2 than a portion opposed to a mouth portion of a can container when the cap body is screwed with the can container.

Regarding claim 9, a depth of the recess is equal to a sum of a thickness of the top plate portion and a thickness of the sealing member (figure 6c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the sealing structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736